The facts in the case at bar, taken as a whole, are much more favorable to respondents as to contributory negligence on their part than those in the Christensen v. Willamette Valley R. Co.,139 Ore. 666, 11 P.2d 1060. However, the facts in this case are much less favorable upon the question of contributory negligence of the automobile driver than those in McFadden v.Northern Pac. R. Co., 157 Wn. 437, 289 P. 1, where we held that the automobile driver was contributorily negligent as a matter of law. That case is not cited in the prevailing opinion, as it should be, and is controlling.
I therefore concur in the result. *Page 676